DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-28 are pending.
The U.S.C. 112 rejections have been corrected and the rejections are withdrawn.
The objections to the drawings have been corrected and the objections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 20190079575).
Regarding claim 1, Mayer teaches
An integrated circuit, comprising: 
a first plurality of circuits coupled to a first power supply voltage rail and receiving a first internal power supply voltage; (Figs. 1N, 4, and 7 (3.3V circuitry 320 and Flash Memory (326)))
a first regulator (Fig. 1N (Buck Converter)) receiving an external power supply voltage (VDD) and supplying said first internal power supply voltage at a first rated power (inherent) in response to said external power supply voltage when the integrated circuit is in an active mode; (Fig. 1N, [0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system” and [0058], “the Active Mode, the processing unit is powered up, clocks are active, and instructions are being executed. In this mode, the processing unit can interact with all enabled devices attached to the system bus and peripheral bus to be powered and clocked for normal access.”)
a second regulator (Fig. 1N (LDO)) receiving said external power supply voltage for supplying said first internal power supply voltage at a second rated power less than said first rated power to said first power supply voltage rail in response to said external power supply voltage when the integrated circuit is in a low power mode; and (Fig. 1N, [0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system”, [0250-251], “A number of voltage converters will apply the appropriate voltage to each block at the appropriate time. In the embodiment of FIG. 7, 3 blocks can have their power independently controlled, while the voltage applied to the active blocks can be regulated in 3 different ways. Other combinations, not shown, are possible to control the voltage applied or gated to numerous blocks. … One of the techniques employed for power management relies on the correct sequencing and selection of the different types of voltage regulators for different use-cases and scenarios. There are different voltage regulators, such as Low Dropout Voltage regulator (LDO) or Buck converters.” Where a different use scenario is interpreted as the different power modes discussed in paragraphs [0063-70] wherein the Buck Converter is used for the higher power loads and the LDO is used for the lower power loads of the same domains (as shown in Fig. 1N), therefore a second rated power of the LDO is  less than the first rated power of the Buck Converter because the high power regulator is capable of driving the circuits operating in the high performance active mode while the LDO is not.)
a controller for controlling a transition of the integrated circuit between said active mode and said low power mode, wherein said controller activates all of said first plurality of circuits in said active mode, and activates a subset of said first plurality of circuits while keeping remaining ones of said first plurality of circuits inactive in said low power mode. (Fig. 4, Where in low power mode the second set of circuits is enabled but the first set is not and in active mode both sets of circuitry are enabled. ([0064], “System Sleep Mode 0—a low power state for the microcontroller. In this mode, all SRAM memory is retained, Flash memory is in standby, high frequency clock (HFRC) is on, main core clock domain is gated but peripheral clock domains can be on. Processing unit is in Sleep Mode.” And [0247], “In the illustrated embodiment of FIG. 4, a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
Regarding claim 7, Hanson teaches wherein: in response to detecting an idle event, said controller further controls a transition of the integrated circuit between said active mode and an idle mode, wherein in said idle Page 3 of 23U.S. App. No.: 16/841,138Customer No. 89320mode, said controller places a central processing unit (CPU) core in a sleep mode, and continues to power all of said first plurality of circuits using said first regulator. (Figs. 8 and 9, [0064], “ In this mode, all SRAM memory is retained, Flash memory is in standby, high frequency clock (HFRC) is on, main core clock domain is gated but peripheral clock domains can be on” and [0080], “Further cache register bits can control the power mode of each individual cache SRAMs and Flash blocks, and clock gating of these blocks.” And [0254], “all or most of the peripherals could be grouped by power domain and their clocking isolated primarily to that domain (See FIG. 8, with clock domains delineated with dashed lines, and all blocks with solid lines representing a different power domain).” Where according to Fig. 8, the SRAM’s are in the same domain as the core and one domain of the peripherals which is the higher voltage peripherals continues to operate using the DMA to move their data to a RAM)
Regarding claim 19, Hanson teaches wherein: activating each of said first plurality of circuits comprises providing a respective clock signal to each of said first plurality of circuits; activating said subset of said first plurality of circuits comprises providing a respective clock signal to each of said subset of said first plurality of circuits; and keeping said remaining ones of said first plurality of circuits inactive comprises removing a clock signal from said remaining ones of said first plurality of circuits. (Fig. 4, [0247], “a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)

As to claims 17, Hanson teaches this claim according to the reasoning provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Frenzel, “The Charge-Pump Option to LDO and Inductor-Based Regulators” Mar 15, 2016.
Regarding claim 2, Hanson does not teach but Frenzel teaches wherein: said first regulator comprises a low drop-out regulator; and said second regulator comprises a regulated charge pump that supplies said first internal power supply voltage using a corresponding replica branch. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where according to the table the LDO voltage regulator is a good low cost solution for regular operation whereas the charge pump good is more efficient. Both have advantages that would make them obvious to try based on the conditions.
Hanson and Frenzel teach analogous art. Frenzel teaches the concept that there are multiple types of regulators each with advantages and disadvantages including various efficiencies based on load and for lower power operation. Based on Frenzel and the KSR rationale of “obvious to try”, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Gupta to use an LDO regulator for the first regulator and a charge pump regulator for the second regulator.  
As to claim 4, Hanson and Frenzel teach these claims according to the reasoning provided in claim 2.
As to claim 13, Hanson and Frenzel teach these claims according to the reasoning provided in claim 2.

Claim 3, 5-6, 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Mayer (US 20130124901).
Regarding claim 3, Hanson teaches comprising: 
a fourth regulator (Fig. 1N, (LDO)) receiving said external power supply voltage and supplying said second internal power supply voltage at a fourth rated power less than said third rated power in said low power mode. ([0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system”, [0250], “A number of voltage converters will apply the appropriate voltage to each block at the appropriate time. In the embodiment of FIG. 7, 3 blocks can have their power independently controlled, while the voltage applied to the active blocks can be regulated in 3 different ways. Other combinations, not shown, are possible to control the voltage applied or gated to numerous blocks. … One of the techniques employed for power management relies on the correct sequencing and selection of the different types of voltage regulators for different use-cases and scenarios. There are different voltage regulators, such as Low Dropout Voltage regulator (LDO) or Buck converters.” Where a different use scenario is interpreted as the different power modes discussed in paragraphs [0063-70] wherein the Buck Converter is used for the higher power loads and the LDO is used for the lower power loads of the same domains (as shown in Fig. 1N), therefore a second rated power of the LDO is  less than the first rated power of the Buck Converter because the high power regulator is capable of driving the circuits operating in the high performance active mode while the LDO is not.)
Mayer teaches
a second plurality of circuits (Fig. 3, (1.3 V circuitry 322, processor 308) receiving a second internal power supply voltage, wherein said second internal power supply voltage is lower than said first internal power supply voltage; (Fig. 3, ([0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate.” And [0044], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate.” Where 1.3V is less than 3.3V)
a third regulator (Fig. 1N (Buck converter) (Hanson)) receiving said external power supply voltage and supplying said secondPage 5 of 14U.S. App. No.: 16/841,138 internal power supply voltage at a third rated power (inherent) in said active mode in response thereto; and ([0039], “The second embedded voltage regulator (EVR) 305 receives a supply voltage and provides an output voltage V1 … The second regulator 305 can operate in a similar manner to the first regulator 304. However, the output voltage V1 and the measurement signal M1 can be varied from V3 and M3. The output voltage for this regulator 305, in one example, is 1.3 V.”, [0040], “Some example modes and output conditions include, 3.3 V generated output mode, 1.3 V generated output mode, power saving mode, linear mode, switch regulator mode, low dropout mode, and the like. In one example, the regulator is selected to operating in a linear mode. In another example, the regulator 305 is selected to operate in a switch regulator mode.” And [0043], “The processor 308 executes program code and other types of code to perform various functions and operations of the device 302.” [0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, … memory devices, processors” Where performing various functions and operations is interpreted as using the device in an active mode)
Hanson and Mayer are analogous art. Hanson is cited to teach a similar concept of improving low power operation of electronic devices.  Hanson teaches a third and fourth regulators with different rated powers (Buck/LDO) but does not teach that the third and fourth regulators operate at a lower voltage than the first and second regulators. Mayer teaches the regulators supplying higher and lower voltages to different parts of the system. Based on Mayer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Hanson to supply to use the first and second regulators to supply a higher voltage to the system than the third and fourth regulators.  Furthermore, being able to use different components that operate at different voltages improves on Mayer by being able to build a more versatile system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to develop a more versatile system with design flexibility
Regarding claim 5, Hanson teaches wherein: said controller activates each of said second plurality of circuits in said active mode by providing a respective clock signal thereto, and keeps said remaining ones of said first plurality of circuits inactive in said low power mode by halting a respective clock signal thereto. (Fig. 4, [00247], “a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
Regarding claim 6, Hanson teaches wherein the integrated circuit is a microcontroller, and wherein: 
and said second plurality of circuits comprises a central processing unit (CPU) core, a memory, and a bus bridge having a first port coupled to said CPU core, and a second port coupled to said memory. (Fig. 8)
Hanson does not teach but Mayer teaches
said first plurality of circuits comprises an analog interface circuit; ([0044], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate. The 3.3 V circuitry 320 can include logic circuits, analog devices”)
Hanson and Mayer are analogous art. Mayer is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson both teach electronic system configurations. Gupta teaches a power domain with a memory, bus and processor. Mayer teaches a high voltage grouping of components that includes analog devices and a lower voltage grouping of components that contains a processor and memory. Based on Mayer and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to combine an electronic system with a higher voltage grouping of analog device with a lower voltage grouping including processor connected to a bus and a memory to yield predictable results. 

Regarding claim 8, Mayer teaches
A microcontroller, comprising: 
a memory coupled to said low-voltage power bus and to said CPU core; (Fig. 8, Figs. 8 and 9, [0064], “ In this mode, all SRAM memory is retained, Flash memory is in standby, high frequency clock (HFRC) is on, main core clock domain is gated but peripheral clock domains can be on” and [0080], “Further cache register bits can control the power mode of each individual cache SRAMs and Flash blocks, and clock gating of these blocks.)
a first regulator (Fig. 1N (Buck Converter)) receiving said external power supply voltage and supplying said digital power supply voltage to said low-voltage power bus at a first rated power in response to said external power supply voltage when the microcontroller is in an active mode; (Fig. 1N, [0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system” and [0058], “the Active Mode, the processing unit is powered up, clocks are active, and instructions are being executed. In this mode, the processing unit can interact with all enabled devices attached to the system bus and peripheral bus to be powered and clocked for normal access.”)
a second regulator (Fig. 1N (LDO)) receiving said external power supply voltage and supplying said digital power supply voltage at a second rated power less than said first rated power in response to said external power supply voltage when the microcontroller is in a low power mode; and ([0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system”, [0250], “A number of voltage converters will apply the appropriate voltage to each block at the appropriate time. In the embodiment of FIG. 7, 3 blocks can have their power independently controlled, while the voltage applied to the active blocks can be regulated in 3 different ways. Other combinations, not shown, are possible to control the voltage applied or gated to numerous blocks. … One of the techniques employed for power management relies on the correct sequencing and selection of the different types of voltage regulators for different use-cases and scenarios. There are different voltage regulators, such as Low Dropout Voltage regulator (LDO) or Buck converters.” Where a different use scenario is interpreted as the different power modes discussed in paragraphs [0063-70] wherein the Buck Converter is used for the higher power loads and the LDO is used for the lower power loads of the same domains (as shown in Fig. 1N), therefore a second rated power of the LDO is  less than the first rated power of the Buck Converter because the high power regulator is capable of driving the circuits operating in the high performance active mode while the LDO is not.)
a controller for controlling a transition of the microcontroller between said active mode and said low power mode, wherein said controller activates said CPU core and said memory in said active mode, and places said CPU core and said memory into a low-power state in said low power mode. (Fig. 4, Where in low power mode the second set of circuits is enabled but the first set is not and in active mode both sets of circuitry are enabled. ([0064], “System Sleep Mode 0—a low power state for the microcontroller. In this mode, all SRAM memory is retained, Flash memory is in standby, high frequency clock (HFRC) is on, main core clock domain is gated but peripheral clock domains can be on. Processing unit is in Sleep Mode.” And [0247], “In the illustrated embodiment of FIG. 4, a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
Hanson teaches controlling first and second regulators for low power operation but does not specifically teaches which component operate on higher or lower voltage power buses. Mayer teaches a
a central processing unit (CPU) core coupled to a low-voltage power bus; (Fig. 1 (308), [0045], “The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, analog devices, memory devices, processors, and/or other types of circuitry.”)
a plurality of peripheral circuits coupled to a high-voltage power bus (Fig. 3 (V3)) and to said CPU core; and (Fig. 3, [0044-45], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate. The 3.3 V circuitry 320 can include logic circuits, analog devices, processors, and/or other types of circuitry to perform various functions for the device 302. …  The 1.3 V circuitry 322 typically operates at 1.3 V and receives power V1 in order to operate. The 1.3 V circuitry 322 can include logic, analog devices, memory devices, processors, and/or other types of circuitry.”) 
an energy management circuit for receiving an external power supply voltage and providing a digital power supply voltage to said low-voltage power bus and a high-power supply voltage to said high-voltage power bus, wherein said energy management circuit comprises: (Fig. 3 (V1 and V3))
Hanson and Mayer are analogous art. Mayer is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson both teach electronic system configurations. Gupta teaches a power domain with a memory, bus and processor. Mayer teaches a high voltage grouping of components that includes analog devices and a lower voltage grouping of components that contains a processor and memory. Based on Mayer and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to combine an electronic system with a higher voltage grouping of analog device with a lower voltage grouping including processor connected to a bus and a memory to yield predictable results. 
Regarding claim 10, Hanson teaches wherein said energy management circuit further comprises: 
a fourth regulator receiving said external power supply voltage and supplying said high- power supply voltage at a fourth rated power less than said third rated power in response to said external power supply voltage when the microcontroller is in said low power mode, ([0203], “The Voltage Regulator Module down-converts and regulates the supply voltage, VDD, with extremely high efficiency. A pair of Buck Converters enables down-conversion from the power supply input (e.g., a battery) at efficiency of >90%. … There are also integrated low dropout linear regulators which are used in very low power modes and can also be utilized to provide a lower cost system”, [0250], “A number of voltage converters will apply the appropriate voltage to each block at the appropriate time. In the embodiment of FIG. 7, 3 blocks can have their power independently controlled, while the voltage applied to the active blocks can be regulated in 3 different ways. Other combinations, not shown, are possible to control the voltage applied or gated to numerous blocks. … One of the techniques employed for power management relies on the correct sequencing and selection of the different types of voltage regulators for different use-cases and scenarios. There are different voltage regulators, such as Low Dropout Voltage regulator (LDO) or Buck converters.” Where a different use scenario is interpreted as the different power modes discussed in paragraphs [0063-70] wherein the Buck Converter is used for the higher power loads and the LDO is used for the lower power loads of the same domains (as shown in Fig. 1N), therefore a second rated power of the LDO is  less than the first rated power of the Buck Converter because the high power regulator is capable of driving the circuits operating in the high performance active mode while the LDO is not.)
wherein said controller activates all of said plurality of peripheral circuits in said active mode, and activates a subset of said plurality of peripheral circuits while keeping remaining ones of said plurality of peripheral circuits inactive in said low power mode. (Fig. 8, [0031], “Some or all of the peripherals can include always-on circuits 103 that allow at least a part of the peripheral circuitry to be operational in low power modes.”, [0254], “all or most of the peripherals could be grouped by power domain and their clocking isolated primarily to that domain (See FIG. 8, with clock domains delineated with dashed lines, and all blocks with solid lines representing a different power domain).” And [0247], “In the illustrated embodiment of FIG. 4, a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
Mayer teaches
a third regulator receiving said external power supply voltage and supplying a high-power supply voltage to said high-voltage power bus at a third rated power in response to said external power supply voltage when the microcontroller is in said active mode; and ([0035-36], “ The first embedded voltage regulator (EVR) 304 receives a supply voltage and provides an output voltage V3 and a measurement signal M3. The output voltage for this regulator 304 is 3.3 V. The measurement signal M3 provides a power measurement for the regulator 304.The first embedded voltage regulator 304 can be selected to operate in one of several modes and output conditions. Some example modes and output conditions include, 3.3 V generated output mode, 5 V generated output mode, power saving mode, linear mode, switch regulator mode, low dropout mode, and the like.”, And [0045], “The 3.3 V circuitry 320 generally operates at 3.3 V and receives power V3 in order to operate. The 3.3 V circuitry 320 can include logic circuits, analog devices, processors, and/or other types of circuitry to perform various functions for the device 302.” Where performing various functions and operations is interpreted as using the device in an active mode)

As to claims 18, Hanson and Mayer teach these claims according to the reasoning provided in claim 1, 3, and 5.
As to claims 20, Hanson and Mayer teach these claims according to the reasoning provided in claim 1, 3, and 5.



Claims 9, 11, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Mayer further in view of Ober et al. (US 6665802).
Regarding claim 9, Hanson and Mayer do not teach but Ober teaches
wherein said controller places said CPU core and said memory into said low power mode by disabling clocking to said CPU core and said memory while continuing to supply said digital power supply voltage to said CPU core and said memory using said second regulator. (Fig. 1, Table 8, and col. 16, “The sleep mode (clock not distributed) mode is entered under program control when high power saving is required and immediate response to interrupt events is not required. This mode allows the operating system or application software to stop the CPU core 22, … The sleep mode (clock not distributed) mode is entered when the CPU core 22 sets the power management state machine software configuration register SFR 62 Request Sleep REQSLP bit to SLEEP and the clock source bits and no distribution of clock as indicated in Table 5. Any enabled interrupt, event, except a fault condition (battery or voltage), will cause a transition from a sleep mode through a wake-up sequence to a RUN mode, for examples, in response to a timer expiring or an external interrupt.” Where Gupta teaches the second regulator is used in a low power mode and Ober teaches that the clocks are stopped to both the CPU and memory)
Hanson, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson low power modes but do not discuss stopping the clocks during low power mode. Ober teaches controlling low power operation where the clocks are not distributes but power is still supplied. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to include a low power mode with clocks stopped but power still supplied.
Regarding claim 11, Hanson and Mayer do not teach but Ober teaches wherein said controller transitions from said low power mode to said active mode in response to an input received by one of said remaining ones of said plurality of peripheral circuits while in said low power mode. (Table 8, Sleep mode with no clocks, Pins are operational while Ports are not. (col. 16, “Also, the PLL 106 may be shutdown to minimize power consumption. The system will wait for a limited set of internal or external interrupt events to the CPU core 22. When an enabled interrupt event is detected, a powerup sequence begins. In the transition from the RUN or IDLE mode to sleep mode, the power management state machine performs an orderly shutdown of on-chip activity to CPU core to be turned off. … a few functional units are powered and clocked including a clock source for the management block and ICU-special interrupt inputs and the I/O pins are powered.” Where the I/O pins are interpreted as some of the remaining ones of the peripheral circuits)
Hanson, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson low power modes but do not discuss an input waking the system. Ober teaches controlling using I/O pins to receive an input to wake the system. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include using I/O pins to wake the system.
Regarding claim 15, Hanson and Mayer do not teach but Ober teaches wherein said controller transitions from said active mode to said low power mode in response to a setting of a low power bit in a control register. (Fig. 2 (62 –SFR), col. 11, “a request sleep signal REQSLP allows the power management state machine to be configured for different reduced power modes of operation; IDLE, SLEEP and DEEP SLEEP.”)
Hanson, Mayer, and Ober are analogous art. Ober is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson low power modes but do not discuss setting low power mode bits. Ober teaches controlling teaches a register for setting sleep mode. Based on Ober and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Gupta to include a register for setting low power modes.
As to claim 24, Hanson, Mayer, and Ober teach this claim according to the reasoning provided in claim 15.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Mayer as applied to claim 11 above, and further in view of Mangattur et al (US 20130162036).
Regarding claim 12, Hanson and Mayer do not teach but Mangattur teaches wherein: said controller further includes a power monitor that activates a control signal when outputs of said first regulator, said second regulator, said third regulator, and said fourth regulator are within acceptable ranges; and said controller transitions from said low power mode to said active mode further in response to said control signal. (Abstract, “a plurality of power domains each coupled to receive power from one of a plurality of power sources, where each power domain includes an internal power detector which senses the power of a plurality of power domains (VDD1, VDD2, VDD3, . . . , VDDn) and compares them to a reference voltage to generate a combined power good (PG) signal.”)
Hanson, Mayer, and Mangattur are analogous art. Mangattur is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and  Hanson discuss voltage domains but do not discuss checking that the power supplied to the domains are in an acceptable range. Mangattur teaches checking that all supplied powers are in acceptable ranges before activating the system. Based on Mangattur and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to check that all supplied powers are in acceptable ranges before activating the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Hanson as applied to claim 10 above, and further in view of Pesavento et al. (US 20080148083).
Regarding claim 14, Mayer and Hanson do not teach but Pesavento teaches wherein: in response to detecting an idle event, said controller further controls a transition of the microcontroller between said active mode and an idle mode, wherein in said idle mode, said controller places said CPU core in a sleep mode, continues to power all of said plurality of peripheral circuits using said first regulator, and continues to power said CPU core and said memory using said second regulator. (Fig. 1 [0030] “In a first low power mode, the idle mode: The processor clock stops and consumes only standby power, for example, the clock may be gated off. The bus clocks on the bus matrix continue to run. The flash program memory is in standby mode. … In a second low power mode, the sleep mode: The processor and bus clocks stop.” And [0033], “According to an embodiment, to allow for independent operation of the CPU and the DMA controller, two or multiple independent clock signals are provided for the CPU and the DMA controller. The different clocks may also be provided to other system components through the bus matrix 120. Alternatively, each component within a system may be operable to control its own power mode. To this end, bus matrix 120 may comprise a dedicated power control bus coupled with a power management unit 175 which includes a single or multiple clock signals, power mode signals, and control signals indicating which units are operating in which power mode.” Where Mayer and Gupta teaches the first regulator and the second regulator are used in a low power mode and Pesavento teaches that the clocks are stopped to the CPU (i.e. sleep mode) and the bus matrix, etc.  but that power is maintained to the rest of the system which includes the plurality of peripheral circuits.) 
Mayer, Hanson, and Pesavento are analogous art. Pesavento is cited to teach a similar concept of improving low power operation of electronic devices.  Mayer and Hanson teach active and low power operation of voltage domains with different voltage levels. They disable certain sections of logic while keeping others activated. Hanson teaches controlling clock gating on a functional block basis based on operation mode. Pesavento teaches controlling clock gating on specifically for CPU’s bus matrixes, peripherals, etc. in a sleep/low power mode.  Based on Pesavento and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to maintain power using the low power voltage regulators to the CPU, peripherals, etc. while clock gating them to reduce power consumption.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Mayer in view of Houghton et al. (US 6629291).
Regarding claim 16, Mayer teaches wherein: the microcontroller further comprises a flash non-volatile memory coupled to said CPU core, to said low-voltage power bus, and to a flash bus; and (Fig. 3)
Hanson and Mayer do not teach but Houghton teaches
a flash non-volatile memory coupled to said CPU core, to said low-voltage power bus (Fig. 3 (Vint1)), and to a flash bus (Fig. 3 (Vprog))  (Fig. 3, “power supply voltages including Vint1, Verase, Vprog is fed into the Flash memory macro 220;”)
said first regulator further supplies a flash power supply voltage to said flash bus in response to said external power supply voltage when the microcontroller is in said active mode. (Fig. 6, col. 5, “the power-on sequence is completed and an appropriate signal is generated at step 125 to indicate successful power-on and that the system is ready for active operation” and Fig. 3, col. 4, “power supply voltages including Vint1, Verase, Vprog is fed into the Flash memory macro 220;”)
Hanson, Mayer, and Houghton are analogous art. Houghton is cited to teach a similar concept of controlling power supplies/regulators of electronic devices.  Mayer and Hanson teach multiple voltages supplied to different power domains in a system. Houghton teaches supplying multiple power levels to a Flash memory, including a low voltage power bus and a higher voltage for programming the memory. Based on Houghton and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mayer and Hanson to include supplying a Flash memory with both a low voltage power bus and a higher voltage power bus.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur in view of Hanson2 (US 20200371544).
Regarding claim 21, Mangattur teaches
A method of operating an integrated circuit, comprising: 
activating a low-power bias circuit, a first high-voltage regulator, and a first low-voltage regulator when an external power supply voltage rises above a first level; ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled” and [0019], “If any of the power domains are not above the reference level, then the signal PG is output as a "0." When all power domains are above the reference level, the signal PG will switch from "0" to "1."” Where the first high voltage regulator is interpreted as one of the analog or I/O interface power domains and the first low voltage regulator is interpreted as the voltage regulator supplying the 0.9 volts to the core logic.)
generating a first internal power supply voltage on a first power supply voltage rail using said first high-voltage regulator in response to said low-power reference voltage and said external power supply voltage; ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled so that the APU ASIC 120 may be configured to operate in one or more power states, … A power domain may be defined as a circuit or groups of circuits which have the same power requirements and thus share a common power source. More particularly, a power domain may be defined as a circuit or group of circuits that operate at the same voltage. With integrated circuits having multiple power domains, there are many power states where some of the power domains may or may not be present.” Where the first power supply rail is interpreted as one of the analog or I/O interface voltage domains (1.8, 3.3 or 5 volt levels))
generating a second internal power supply voltage on a second power supply voltage rail using said first low-voltage regulator in response to said low-power reference voltage and said external power supply voltage, said second internal power supply voltage lower than said first internal power supply voltage; and ([0013], “on the APU ASIC 120, core logic may operate at 0.9 volts while analog circuits or I/O interfaces on the same APU ASIC 120 may operate at 1.8, 3.3 or 5 volt levels. In this arrangement, the APU ASIC 120 may be partitioned into multiple power domains that can have their operating voltage individually controlled so that the APU ASIC 120 may be configured to operate in one or more power states,” Where the first power supply rail is interpreted as core logic may operate at 0.9 volts)
Mangattur teaches a system with multiple voltage domains with corresponding multiple voltage regulators. The domains include power domains for things such as digital logic (CPU’s, etc.), analog logic, and I/O interfaces which operate in various power states. Hanson teaches a microcontroller which includes both analog and digital logic and high power and low power voltage regulators which supply a voltage to a circuit (i.e. analog or digital). Additionally, Hanson teaches power states which include active, sleep, and deep sleep. Therefore, in combination Mangattur and Hanson2 teach a system which can include a pair of voltage regulators for “high voltage” analog or I/O interface devices and a pair of low voltage regulators for “low voltage” digital devices where one regulator of each pair operates in a high power mode and the other regulator operates during a low power mode (for example, sleep mode)
activating a low-power bias circuit (Fig. 3 (36 - Reference voltage generator, VRef_2))
generating a low-power reference voltage using said low-power bias circuit; (Fig. 3 (36 - Reference voltage generator, VRef_2))
generating a first internal power supply voltage (Fig. 3, VReg) on a first power supply voltage rail using said first high-voltage regulator in response to said low-power reference voltage and said external power supply voltage; (Fig. 3, (battery – 22) (36 - Reference voltage generator, VRef_2), 
activating a subset of a first plurality of circuits coupled to said first power supply voltage rail while keeping remaining ones of said first plurality of circuits inactive; (Fig. 5, [0035], “In general, the voltage converter 20 is adapted to deliver to a load, e.g., any of the several components comprising system 12” [0039], “linear regulator 26b would be enabled because the system 12 is in a sleep state.” Where a sleep state is interpreted as powering some I/O interface devices for wake purposes or an SCI while disabling other components for sleep or deep sleep mode)
generating a second internal power supply voltage on a second power supply voltage rail using said first low-voltage regulator in response to said low-power reference voltage and said external power supply voltage, activating a subset of a second plurality of circuits coupled to said second power supply voltage rail while keeping remaining ones of said second plurality of circuits inactive. (Fig. 5, [0035], “In general, the voltage converter 20 is adapted to deliver to a load, e.g., any of the several components comprising system 12” [0039], “linear regulator 26b would be enabled because the system 12 is in a sleep state.” Where a sleep state is interpreted as disabling the core and other some components while leaving a RAM powered to save state). 
Hanson2 is cited to teach a similar concept of operating voltage regulators of electronic devices. Mangattur teaches a system with multiple voltage domains with corresponding multiple voltage regulators. The domains include power domains for things such as digital logic (CPU’s, etc.), analog logic, and I/O interfaces which operate in various power states. Hanson teaches a microcontroller which includes both analog and digital logic and high power and low power voltage regulators which supply a voltage to a circuit “which can be a circuit of any type”, [0036] (i.e. analog or digital). Additionally, Hanson2 teaches power states which include active, sleep, and deep sleep. Therefore, in combination Mangattur and Hanson2 teach a system which can include a pair of voltage regulators for “high voltage” analog or I/O interface devices and a pair of low voltage regulators for “low voltage” digital devices where one regulator of each pair operates in a high power mode and the other regulator operates during a low power mode (for example, sleep mode). Based on Hanson2, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur to use two regulators for each power domain of Mangattur.  Furthermore, being able to use a low power voltage regulator for each power domain improves on Mangattur by being able to reduce the power consumed in the system and optimize the performance of the voltage regulators based on the conditions. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because s, it is desirable to create a voltage converter that can adapt as the system moves from active mode to sleep mode. What is needed is an adaptive voltage converter that can change its power/performance characteristics between different energy modes.”, [0019].
As to claim 22, Mangattur and Hanson2 teach this claim according to the reasoning provided in claim 21.

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur and Hanson2 as applied to claim 22 above, and further in view of Hanson.
Regarding claim 23, Mangattur and Hanson2 teach voltage regulator pairs of high voltage, high power and high voltage, low power as well as low voltage, high power and low voltage low power. They also teach both active and low power modes. Hanson teaches that during these modes, clocks can be gated to individual blocks within each power domain and that these power domains can be either high voltage analog or I/O peripherals or low voltage cores or memories. 
Mangattur and Hanson2 teaches
further comprising: 
detecting a low power event, (Fig. 5) and 
in response to detecting said low power event: (Fig. 5)
enabling said first high-voltage regulator; enabling said first low-voltage regulator; disabling said second high-voltage regulator; disabling said second low-voltage regulator; and entering a low power mode. (Fig. 5, [0051], “when the load circuit 24 initially switches into the active mode, V.sub.Reg is sourced by buck converter 26a with high power efficiency and high current drive capability. When the load circuit 24 thereafter switches into sleep mode, control 34 powers up linear regulator 26b, which exhibits excellent low current drive capability and extremely low quiescent current. After giving the regulator 26b sufficient time to warm up, control 34 switches multiplexer 28 to source the load current from the linear regulator 26b. After a short delay, the control 34 powers down the buck converter 26a.”)
Mangattur and Hanson2 do not teach but Hanson teaches
disabling said remaining ones of said first plurality of circuits; (Fig. 4, Where in low power mode the second set of circuits is enabled but the first set is not and in active mode both sets of circuitry are enabled. ([0064], “System Sleep Mode 0—a low power state for the microcontroller. In this mode, all SRAM memory is retained, Flash memory is in standby, high frequency clock (HFRC) is on, main core clock domain is gated but peripheral clock domains can be on. Processing unit is in Sleep Mode.” And [0247], “In the illustrated embodiment of FIG. 4, a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
disabling said remaining ones of said second plurality of circuits; ([0031], “Some or all of the peripherals can include always-on circuits 103 that allow at least a part of the peripheral circuitry to be operational in low power modes.”, [0254], “all or most of the peripherals could be grouped by power domain and their clocking isolated primarily to that domain (See FIG. 8, with clock domains delineated with dashed lines, and all blocks with solid lines representing a different power domain).” And [0247], “In the illustrated embodiment of FIG. 4, a system with two power domains and three functional blocks is shown. To save power, the clock can be cut off with clock gate circuits and activated only when necessary. If power domain 1 is shut down, only the clock going to block 3 is activated. If power domain 1 is up, but only block 2 is active, the clock going to block 1 can be gated off, so as to not create unnecessary switching in block 1.”)
Mangattur, Hanson2 and Hanson are analogous art.  Mangattur and Hanson2 teach voltage regulator pairs of high voltage, high power and high voltage, low power as well as low voltage, high power and low voltage low power. They also teach both active and low power modes. Hanson teaches that during these modes, clocks can be gated to individual blocks within each power domain and that these power domains can be either high voltage analog or I/O peripherals or low voltage cores or memories. 
Based on Hanson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur and Hanson2 to clock gate portions of circuity in different power domains when entering a low power mode.  Furthermore, being able to clock gate portions improves on Mangattur and Hanson2 by being able to reduce power usage in the system while keeping wake up circuitry powered. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power usage in the system while keeping wake up circuitry powered
Regarding claim 25, Mangattur and Hanson teach voltage regulator pairs of high voltage, high power and high voltage, low power as well as low voltage, high power and low voltage low power. They also teach both active and low power modes. Hanson teaches that during these modes, clocks can be gated to individual blocks within each power domain and that these power domains can be either high voltage analog or I/O peripherals or low voltage cores or memories. 
Mangattur and Hanson2 teaches
further comprising: Page 9 of 23U.S. App. No.: 16/841,138Customer No. 89320 detecting a wakeup event, and in response to detecting said wakeup event: (Fig. 5) 
enabling said second high-voltage regulator; enabling said second low-voltage regulator; disabling said first high-voltage regulator; disabling said first low-voltage regulator; enabling said remaining ones of said first plurality of circuits; enabling said remaining ones of said first plurality of circuits; and entering an active mode. (Fig. 5, [0051], “when the load circuit 24 initially switches into the active mode, V.sub.Reg is sourced by buck converter 26a with high power efficiency and high current drive capability. When the load circuit 24 thereafter switches into sleep mode, control 34 powers up linear regulator 26b, which exhibits excellent low current drive capability and extremely low quiescent current. After giving the regulator 26b sufficient time to warm up, control 34 switches multiplexer 28 to source the load current from the linear regulator 26b. After a short delay, the control 34 powers down the buck converter 26a.”)
Mangattur and Hanson2 do not teach but Hanson teaches
enabling said remaining ones of said first plurality of circuits; enabling said remaining ones of said first plurality of circuits; and entering an active mode. ([0063], “System active—the processing unit is in Active Mode and executing instructions. All peripheral devices are on and available.”)
Mangattur, Hanson2 and Hanson are analogous art.  Mangattur and Hanson2 teach voltage regulator pairs of high voltage, high power and high voltage, low power as well as low voltage, high power and low voltage low power. They also teach both active and low power modes. Hanson teaches that during these modes, clocks can be gated to individual blocks within each power domain and that these power domains can be either high voltage analog or I/O peripherals or low voltage cores or memories. 
Based on Hanson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur and Hanson2 to clock gate portions of circuity in different power domains when entering a low power mode.  Furthermore, being able to clock gate portions improves on Mangattur and Hanson2 by being able to reduce power usage in the system while keeping wake up circuitry powered. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power usage in the system while keeping wake up circuitry powered and then return to a fully active mode.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur, Hanson2, and Hanson as applied to claim 25 above, and further in view of Gupta et al (US 20140351615).
Regarding claim 26, Mangattur, Hanson2, and Hanson teach a subset of a first plurality of circuits and waking up but do not specifically teach that the wakeup circuitry is in the subset of the first plurality of circuits teaches but Gupta teaches wherein detecting said wakeup event comprises: detecting an activation of a signal by said subset of said first plurality of circuits. (Fig. 1, (102), [0018], “The second set of electronic circuits include circuits that maintain basic timer functions, random access memory (RAM) and the wake-up control system 102 and remains active throughout the operation of the IC 100, irrespective of the mode of operation of the IC 100.”)
Gupta, Mangattur, Hanson2, and Hanson are analogous art. Gupta is cited to teach a similar concept of improving low power operation of electronic devices.  Mangattur, Hanson2, and Hanson teaches always-on circuits and clock gating blocks of circuitry within each domain. Gupta teaches always on wake-up circuitry within a power domain where the rest of the circuitry is powered off. Based on Gupta, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur, Hanson2, and Hanson to use Gupta’s wake-up block which is powered while other circuitry in the power domain is off.  Based on Gupta and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mangattur, Hanson2, and Hanson to use Gupta’s wake-up block which is powered while other circuitry in the power domain is off to wake the system.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur, Hanson2, and Hanson as applied to claim 25 above, and further in view of Pesavento.
As to claim 27, Mangattur, Hanson2, Hanson and Pesavento teach these claims according to the reasoning provided in claim 14.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangattur, Hanson2, and Hanson as applied to claim 25 above, and further in view of Frenzel.
As to claim 28, Mangattur, Hanson2, Hanson and Frenzel teach these claims according to the reasoning provided in claim 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 6, 2022




/JI H BAE/Primary Examiner, Art Unit 2187